Per Curiam,
The appellant asserts that the principal question for consideration in this case is whether the agreement for the transfer of the soda water fountain was a bailment' or a conditional sale. The jury found by their verdict that it was a bailment. If the verdict was warranted by the evidence and no error was committed in the instructions to the jury, the verdict and the judgment thereon must prevail against the appellant’s claim. The written agreement of the parties appears on its face as a bailment. It is clearly within Rowe v. Sharp, 51 Pa. 26, Enlow v. Klein, 79 Pa. 488, Brown v. Billington, 163 Pa. 76, and Ditman v. Cottrell, 125 Pa. 606. The effort of the appellant to make the agreement appear as a conditional sale has no material or satisfactory evidence to support it. As to the instructions complained of it is sufficient to say that we have discovered no error, or anything of an unfair or partial nature in them.
Judgment affirmed.